                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                      CR 18-93-GF-BMM

                     Plaintiff,
        vs.

 GAVIN TYRONE SUTHERLAND,

                     Defendant.

      On October 15, 2018, the undersigned granted Defendant, Gavin Sutherland’s

(Sutherland) Motion for a Psychiatric Exam (Doc. 8). On November, 2018, the Court

received notice from I. Jacquez, Warden, Federal Detention Center, SeaTac, where

Sutherland is being evaluated, requesting an extension of the evaluation.

      Accordingly, IT IS ORDERED that the extension of the evaluation of

Sutherland is GRANTED. The study period will begin on November 13, 2018

and end on December 28, 2018 with the final report submitted to the Court no later

than January 11, 2019.
      DATED this 28th day of November, 2018.
